Exhibit 10.1

 

Picture 1 [ex-10d1g001.jpg]

 

Via Overnight Mail

April 10, 2018

 

SNH Medical Office Properties Trust

c/o The RMR Group LLC

4550 North Pond Parkway, Suite 380

Alpharetta, GA 30022-2414

Attention:  Vice President, Southeast Region

 

Re:  Lease dated February 6, 2007, as amended, by and between AxoGen Corporation
and SNH Medical Office Properties Trust, successor-in-interest to Wigshaw, LLC
(collectively, the “Lease Agreement”)

 

Dear Sir/Madam:

 

Pursuant to Paragraph 10 of the Fourth Amendment to the above-referenced Lease
Agreement, this letter serves as AxoGen Corporation’s Current Premises Election
Notice to exercise its right and option under the Lease Agreement to extend the
Current Premises Term for one (1) period commencing November 1, 2018 and ending
on October 31, 2019.

 

Thank you for your attention to this matter.

 

Sincerely,

 

/s/Karen Zaderej

Karen Zaderej

President & Chief Executive Officer

 

Cc:

The RMR Group LLC (via overnight mail)

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, MA 02458

 

Attention:  Jennifer B. Clark

 

 

 

Frontstreet Commercial Real Estate Group (via E-Mail)

 

132 NW 76th Dr.

 

Gainesville, FL 32607

 

Attention:  Rick Cain, CCIM, Director (rick@fronstreet.net)

 

 

13631 Progress Blvd. Suite 400

Alachua FL  32615

386.462.6800

386.462.6803 Fax

www.axogeninc.com

 

--------------------------------------------------------------------------------